         Case 1:20-cv-03480-JPO Document 48 Filed 04/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JM HOLDINGS 1 LLC, et al.,
                          Plaintiffs,
                                                                    20-CV-3480 (JPO)
                      -v-
                                                                           ORDER
 QUARTERS HOLDING GMBH,
                    Defendant.


J. PAUL OETKEN, District Judge:

       A telephonic hearing on the order to show cause (Dkt. No. 46) was held on April 21,

2021. As stated by the Court during that hearing, it is hereby ordered that

   1. Akerman LLP is granted leave to withdraw as counsel for Defendant Quarters Holding

       GMBH;

   2. This case is stayed for 30 days from the date of this order;

   3. Defendant shall have new counsel file an appearance within 30 days of the date of this

       order or it will be unrepresented and will be at risk of default;

   4. Plaintiffs shall file a status letter and/or any request for relief within 60 days from the

       date of this order;

   5. Withdrawing counsel shall provide a copy of this order to Defendant by email;

   6. The letter motions at Docket Numbers 40 and 42 are denied as moot; the motion at

       Docket Number 44 is granted; and the Clerk is directed to terminate the motions

       accordingly.

       SO ORDERED.


Dated: April 21, 2021
       New York, New York
